Case 6:19-mc-00045-GAP-DCI Document 21 Filed 09/19/19 Page 1 of 4 PageID 212




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
WYNDHAM VACATION OWNERSHIP,
INC. et al.,

                     Plaintiffs,

v.                                                         Case No: 6:18-cv-2171-Orl-31DCI
                                                                   6:19-mc-0044-Orl-31DCI
                                                                   6:19-mc-0045-Orl-31DCI


REED HEIN & ASSOCIATES, LLC,
BRANDON REED, TREVOR HEIN,
THOMAS PARENTEAU, HAPPY HOUR
MEDIA GROUP, LLC, MITCHELL R.
SUSSMAN, KEN B. PRIVETT and
SCHROETER     GOLDMARK     &
BENDER, P.S.,

                     Defendants.


                                           ORDER
       This cause comes before the Court for consideration following oral argument on the

following motions:

             SECOND MOTION FOR PROTECTIVE ORDER REGARDING DEFENDANT
              SCHROETER GOLDMARK & BENDER’S NOTICE OF SERVING
              SUBPOENA ON NON-PARTY (6:19-cv-2171-Orl-31DCI, Doc. 76);

             NON-PARTY ARDA INTERNATIONAL FOUNDATION’S MOTION TO
              QUASH THIRD-PARTY SUBPOENA (6:19-mc-00044, Doc. 1); and

             NON-PARTY ARDA-ROC’S MOTION                     TO    QUASH       THIRD-PARTY
              SUBPOENA (6:19-mc-00045, Doc. 1).

       On July 2, 2019, Plaintiffs filed a second motion for protective order regarding Defendant

Schroeter Goldmark & Bender’s (SGB) notice of serving subpoena on non-parties the American
Case 6:19-mc-00045-GAP-DCI Document 21 Filed 09/19/19 Page 2 of 4 PageID 213




Resort Development Association International Foundation (ARDA) and the American Resort

Development Association Resort Owners’ Coalition (ARDA-ROC). Doc. 76 (the Motion). SGB

timely filed a response in opposition (Doc. 79, the Response) and the Court granted Plaintiffs leave

to file a short reply (see Doc. 82), which Plaintiffs timely filed. Doc. 85 (the Reply).

       Because ARDA and ARDA-ROC are non-parties, their respective motions to quash the

third-party subpoenas served on them by SGB were filed in separate miscellaneous cases. ARDA

filed a motion to quash on July 12, 2019. Case No. 6:19-mc-00044, Doc. 1 (ARDA’s Motion to

Quash). ARDA-ROC also filed a motion to quash on July 12, 2019. Case No. 6:19-mc-00045,

Doc. 1 (ARDA-ROC’s Motion to Quash). SGB timely filed an omnibus response in opposition

ARDA and ARDA-ROC’s Motions to Quash (Case No. 6:19-mc-00045, Doc. 5), and ARDA and

ARDA-ROC each timely filed a reply to SGB’s omnibus response. Case No. 6:19-mc-00044,

Doc. 20 (ARDA); Case No. 6:19-mc-00045, Doc. 17 (ARDA-ROC).

       Because the Motion, ARDA’s Motion to Quash, and ARDA-ROC’s Motion to Quash were

all filed in related cases dealing with the same issue, and because each of these motions addresses

the same subpoenas sent to ARDA and ARDA-ROC, the Court will address all three motions at

once. On September 12, 2019, the Court held a hearing on the Motion, ARDA’s Motion to Quash,

and ARDA-ROC’s Motion to Quash and heard argument of counsel.

       As stated on the record at the hearing and per the agreement of the parties, the Court will

defer ruling on any requests within the subpoenas where relevance turns on Florida’s statute

prohibiting Strategic Lawsuits Against Public Participation (Anti-SLAPP). Thus, as stated on the

record, the following discovery requests are at issue:

              Litigation and Funding: ARDA request 21 and ARDA-ROC request 13
              Trade Association Documents: ARDA requests 4, 6, 7, 8, and 9
              Lobbying: ARDA-ROC requests 6 and 7
              Complaints: ARDA requests 12 and 13




                                                -2-
Case 6:19-mc-00045-GAP-DCI Document 21 Filed 09/19/19 Page 3 of 4 PageID 214




             Alternative Exit Initiatives: ARDA requests 10, 11, and 14; ARDA request 20 and
              ARDA-ROC request 16
             Wyndham Programs: ARDA request 15 and ARDA-ROC request 8; ARDA request
              16 and ARDA-ROC request 9.

   Accordingly, for the reasons set forth on the record at the hearing, it is ORDERED that the

Motion (Doc. 76) is GRANTED in part and DENIED in part as follows:

   1. With respect to ARDA requests 10, 11, 14, and 20, as well as ARDA-ROC request 16, the

      Motion is GRANTED.

   2. With respect to ARDA requests 15 and 16 and ARDA-ROC requests 8 and 9, the Motion

      is GRANTED.

   3. With respect to ARDA request 21 and ARDA-ROC request 13, the Motion is DENIED to

      the extent that those requests are subject to all the limitations set forth in the requests

      themselves and are further limited as follows to apply only those documents:

          a. By or on behalf of ARDA or ARDA-ROC;

          b. Between Defendants or Wyndham Owners; and

          c. Between January 1, 2016 and the present.

   4. With respect to ARDA requests 4, 6, 7, 8, and 9, the Motion is DENIED to the extent that

      those requests are subject to all the limitations set forth in the requests themselves and are

      further limited as follows to apply only those documents that, between January 1, 2016 and

      June 1, 2018, were actually published, used at a convention, or handed out to participants

      at a convention.

   5. With respect to ARDA-ROC request 6 and 7, the Motion is DENIED to the extent that

      those requests are subject to all the limitations set forth in the requests themselves and are

      further limited as follows to apply only those documents that were actually published




                                              -3-
Case 6:19-mc-00045-GAP-DCI Document 21 Filed 09/19/19 Page 4 of 4 PageID 215




       between January 1, 2016 and June 1, 2018, and not solely related to the lobbying and

       legislative efforts of ARDA-ROC.

    6. With respect to ARDA requests 12 and 13, the Motion is DENIED to the extent that those

       requests are subject to all the limitations set forth in the requests themselves and are further

       limited as follows to apply only to Complaints received from January 1, 2016 to the present

       that specifically reference Plaintiffs.

       Thus, for the reasons set forth on the record at the hearing, it is ORDERED that the

ARDA’S Motion to Quash (Case No. 6:19-mc-00044, Doc. 1) and ARDA-ROC’s Motion to

Quash is (Case No. 6:19-mc-00045, Doc. 1) are GRANTED to the extent that they are granted as

set forth in the foregoing paragraphs and DENIED in all other respects.1

       Because no further action need be taken in 6:19-mc-00044 and 6:19-mc-00045, the Clerk

is DIRECTED to CLOSE those cases.

       DONE and ORDERED in Orlando, Florida on September 19, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




1
  Specifically, the objections by the non-parties related to burden and cost-shifting are not well-
taken as being insufficiently supported by their briefing and the record before the Court, especially
taking into consideration the significant limits the Court has now placed on the subpoenas by
granting in part the motions as stated on the record and herein.



                                                 -4-
